DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species IV (FIG. 5, claims 1-20) in the reply filed on 8/1/22 is acknowledged.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1 thru 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liaw US 2014/0131813 A1 in view of Baek et al. US 2016/0055285 A1.  Liaw discloses (see, for example, Figure 10D wherein the fins run horizontally and the conductive lines run vertically) an integrated circuit device comprising a first fin structure (fifth fin from the top of sheet 22 of 22 of US 2014/0131813 A1), second fin structure (sixth fin from the top of sheet 22), third fin structure (seventh fin), first conductive line (directly over the first fin structure and second fin structure) PD-1, and second conductive line (directly over the third fin structure) PD-1.  One end of the first conductive line PD-1 is located between the second fin structure and the third fin structure.  The second conductive line PD-1 (which is also labeled as PD-1 like the first conductive line but physically separated from the first conductive line) has one end is located between the second fin structure and the third fin structure.  The ends of the first and second conductive line face each other in the second direction and are separated from each other.  The first distance between the first fin structure and the second fin structure is different from a second distance between the second fin structure and the third fin structure.  Liaw discloses the first and second conductive lines overlapping the fin structures.  Liaw does not clearly disclose the first and second conductive lines arranged to wrap the fin structure.  However, Baek discloses (see, for example, FIG. 11, and paragraph [0090]) an integrated circuit device 100a comprising a conductive line 130 which wraps fin structures 111, 112, 122, 123.  It would have been obvious to one of ordinary skill in the art to have the first and second conductive lines arranged to wrap the fin structure in order to form multiple finFETs with improved drive strength and switching speed while also controlling them at the same time with few conductive lines.  
	Regarding claim 2, see, for example, Figure 10D wherein Liaw discloses a fourth fin structure (eighth fin) wherein the fourth fin structure is successively adjacent to the third fin structure, the - 3 -TSMC No. 20172147US02 / Attorney Docket No. T12073/US11125 second conductive line is further arranged to wrap a fourth portion of the fourth fin structure, and a third distance between the third fin structure and the fourth fin structure being substantially equal to the first distance.
	Regarding claim 3, see, for example, Figure 10D wherein Liaw discloses the first distance is smaller than the second distance.
Regarding claims 4, and 15, see, for example, paragraph [0039] wherein Liaw discloses dopant type is dependent on the conductivity type of the transistor, which includes N-type or P-type dopants.
Regarding claim 5, see, for example, Figure 10D wherein Liaw discloses the third conductive line PG-1 (directly above the Figure 10D label), aligned in the second direction, arranged to wrap a fourth portion of the first fin structure, a fifth portion of the second fin structure and a sixth portion of the third fin structure.
	Regarding claims 6-7, see, for example, paragraph [0054] wherein Liaw discloses using interconnect vias.  Further, it would have been obvious to one of ordinary skill in the art to have conductive vias on the conductive lines in order to apply voltages and/or make connections to other regions of the integrated circuit device.
Regarding claim 8, see, for example, Figure 10D wherein Liaw discloses a fourth fin structure (ninth fin), and fifth fin (tenth fin). 
Regarding claims 9, 14, and 19, see, for example, Figure 10B wherein Liaw discloses the distances between fins being substantially equal to each other.  Further, the distances between the fins is a matter of obvious design choice and adjustable according to the preferences of the user in order to minimize size and improve performance, and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 10, see, for example, Figure 10D wherein Liaw discloses an integrated circuit device comprising a first fin structure (fifth fin from the top of sheet 22 of 22 of US 2014/0131813 A1), second fin structure ((sixth fin from the top of sheet 22), third fin structure (seventh fin), and first conductive line (directly over the first fin structure and second fin structure) PG-1.  A first distance between the first fin structure and the second fin structure is less than a second distance between the second fin structure and the third fin structure.
Regarding claim 11, see, for example, Figure 10D wherein Liaw discloses a fourth fin structure (eighth fin) wherein the fourth fin structure is successively adjacent to the third fin structure, and a third distance between the third fin structure and the fourth fin structure being substantially equal to the first distance.
Regarding claim 12, see, for example, Figure 10D wherein Liaw discloses a second conductive line PD-1.
Regarding claim 13, see, for example, Figure 10D wherein Liaw discloses a fourth fin structure (fourth fin from the top of sheet 22), and fifth fin structure (third fin).
Regarding claim 16, see, for example, Figure 10D wherein Liaw discloses an integrated circuit device comprising a first fin structure (fifth fin from the top of sheet 22 of 22 of US 2014/0131813 A1), second fin structure ((sixth fin from the top of sheet 22), third fin structure (seventh fin), first conductive line (directly over the first fin structure, second fin structure, and third fin structure) PG-1/PG-1, second conductive line (the other side) PG-1/PG-1 and third conductive line PU-1/PD-1.  
Regarding claim 17, see, for example, Figure 10D wherein Liaw discloses the fourth fin structure (eighth fin).
Regarding claim 18, see, for example, Figure 10D wherein Liaw discloses the first distance is smaller than the second distance
Regarding claim 19, see, for example, Figure 10D wherein Liaw discloses the fourth fin structure (ninth fin), and fifth fin (tenth fin).  
Regarding claim 20, see, for example, Figure 10D wherein Liaw discloses the fourth conductive line PD-1/PU-1.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1 thru 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,971,493 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations disclosed in the applications are the same and any differences appear slight and appear to be obvious modifications to one of ordinary skill in the art.  For example, the claims of the application and U.S. Patent differ by the variations of the dopant types, distances between the fin structures, and the numbers and lengths of the conductive lines, which would have been obvious modifications to one of ordinary skill in the art.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
August 22, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815